—In an action to recover damages for personal injuries, etc., the defendant Welbilt Corporation appeals from so much of an order of the Supreme Court, Queens County (Price, J.), dated June 21, 1999, as denied that branch of its motion which was for summary judgment dismissing the cause of action to recover damages based on common-law negligence insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Welbilt Corporation did not meet its initial burden of setting forth evidentiary facts sufficient to establish its entitlement to judgment as a matter of law dismissing the cause of action to recover damages based on common-law negligence insofar as asserted against it. Thus, the Supreme Court properly denied that branch of its motion (see, Alvarez v Prospect Hosp., 68 NY2d 320; CPLR 3212 [b]). Thompson, J. P., Friedmann, Florio and Smith, JJ., concur.